

DELTA OIL & GAS, INC
 
AMENDED AND RESTATED CONSULTING AGREEMENT
 
 
THIS AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”) is entered into
as of this 8th day of March, 2010 (the “Effective Time”), by and between DELTA
OIL & GAS, INC., a Colorado corporation, (the “Company”) and Warwick Management
Services (the “Consultant”).
 
WHEREAS, the Company and the Consultant have previously entered into a
Consulting Agreement, dated October 14, 2009 (the “Previous Agreement”),
pursuant to which the Company retained the Consultant to serve as its Chief
Financial Officer upon the terms and conditions therein; and
 
WHEREAS, the parties wish to amend and restate the Previous Agreement in its
entirety upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Position.  The Company retains Consultant to serve as its Chief Financial
Officer.
 
2. Duties.  Consultant agrees to discharge the duties, functions and
responsibilities commensurate with his position and such other duties and
responsibilities as may be prescribed from time to time by the Board of
Directors of the Company (the “Board”).  Consultant shall devote such business
time, attention and energies reasonably necessary to the diligent and faithful
performance of its duties hereunder.
 
3. Term.  This Agreement shall commence as of the Effective Time and, unless
terminated as set forth in Section 7, continue through the second anniversary of
the Effective Time; provided, however, that on each anniversary of the Effective
Time the term of the Agreement shall automatically be extended for an additional
one-year period (restoring the initial two-year term), unless either party
notifies the other party in writing at least 60 days prior to such
anniversary.  The term of this Agreement as in effect from time to time shall be
referred to as the “Term.”
 
4. Compensation.  During the Term, the Company shall pay Consultant an annual
base compensation of no less than $90,000.00 Canadian Dollars per year plus
applicable taxes, payable monthly in advance on the first of each calendar
month.  Such minimum annual base compensation may be periodically reviewed and
increased (but not decreased without Consultant’s express written consent) at
the discretion of the Board or Compensation Committee of the Board (the
“Committee”) to reflect, among other matters, cost of living increases and
performance results (such annual base compensation, including any increases
pursuant to this Section 4, the “Annual Base Compensation”).
 
 
- 1 -

--------------------------------------------------------------------------------


 
5. Other Compensation and Fringe Benefits.  Consultant shall be entitled to the
following during the Term:
 
(a)  
100,000 common shares in the capital stock of the Company issued to the
Consultant on an annual basis, payable in advance on January 1 of each year; and

 
(b)  
the standard Company benefits enjoyed by the Company’s other top executives as a
group.

 
6. Expense Reimbursement.  In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
Consultant each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company’s expense reimbursement policy.
 
7. Termination of Consultant.  The Company or Consultant may terminate
Consultant's service with the Company at any time and for any reason in
accordance with Subsection 7(a) below.  The Term shall be deemed to have ended
on the last day of Consultant’s service with the Company.  The Term shall
terminate automatically upon Consultant’s death.
 
(a)  
Notice of Termination.  Any purported termination of Consultant (other than by
reason of death) shall be communicated by written Notice of Termination (as
defined herein) from one party to the other in accordance with the notice
provisions contained in Section 23.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice that indicates the Date of Termination (as
that term is defined in Subsection 7(b)) and, with respect to a termination due
to Cause (as that term is defined in Subsection 7(d)), Disability (as that term
is defined in Subsection 8(e)) or Good Reason (as that term is defined in
Subsection 7(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination.  A Notice of
Termination from the Company shall specify whether the termination is with or
without Cause or due to Consultant’s Disability.  A Notice of Termination from
Consultant shall specify whether the termination is with or without Good Reason
or due to Disability.

 
(b)  
Date of Termination.  For purposes of this Agreement, the “Date of Termination”
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given) or the date of Consultant’s
death.  Notwithstanding the foregoing, in no event shall the Date of Termination
occur until Consultant experiences a “separation from service” within the
meaning of Code Section 409A, and notwithstanding anything contained herein to
the contrary, the date on which such separation from service takes place shall
be the “Date of Termination.”

 
(c)  
No Waiver.  The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 
(d)  
Cause.  For purposes of this Agreement, a termination for “Cause” means a
termination by the Company based upon Consultant’s:  (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement; or (v) failure to materially cooperate with or impeding an
investigation authorized by the Board.

 
- 2 -

--------------------------------------------------------------------------------


 
(e)  
Disability.  For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon Consultant’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

 
(f)  
Good Reason.  For purposes of this Agreement, a termination for “Good Reason”
means a termination by Consultant during the Term based upon the occurrence
(without Consultant’s express written consent) of any of the following:

 
(i)  
a material diminution in Consultant’s position or title, or the assignment of
duties to Consultant that are materially inconsistent with Consultant’s position
or title in effect as of immediately following the Effective Time;

 
(ii)  
a material diminution in Consultant’s Annual Base Compensation or bonus
opportunity;

 
(iii)  
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in Consultant’s
status, authority or responsibility (e.g. The Company has determined that a
change in the department or functional group over which Consultant has
managerial authority would constitute such a material adverse change); (B) a
requirement that Consultant report to a corporate officer or consultant instead
of reporting directly to the Board; (C) a material diminution in the budget over
which Consultant has managing authority; or (D) a material change in the
geographic location of Consultant’s principal place of service with the Company;
or

 
(iv)  
a material breach by the Company of any of its obligations under this Agreement.

 
Notwithstanding the foregoing, Consultant being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Consultant for Cause shall not constitute Good Reason.  Consultant’s continued
service with the Company shall not constitute consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason hereunder;
provided, however, that no such event described above shall constitute Good
Reason unless:  (1) Consultant gives Notice of Termination to the Company
specifying the condition or event relied upon for such termination
either:  (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety
(90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of Consultant’s Notice of Termination (the “Cure Period”).  In the event
that the Company fails to remedy the condition constituting Good Reason during
the applicable Cure Period, Consultant’s “separation from service” (within the
meaning of Code Section 409A) must occur, if at all, within one-hundred fifty
(150) days following such Cure Period in order for such termination as a result
of such condition to constitute a termination for Good Reason.
 
8. Obligations of the Company Upon Termination.
 
(a)  
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by Consultant for Good Reason.  Subject to Sections 8(e) and 17,
if Consultant is terminated by:  (1) the Company for any reason other than
Cause, Death or Disability; or (2) Consultant for Good Reason:

 
 
- 3 -

--------------------------------------------------------------------------------


 
(i)  
The Company shall pay Consultant the following (collectively, the “Accrued
Obligations”):  (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Compensation; (B) within five (5) business
days after the Date of Termination, any earned but unissued stock awards; (C)
within a reasonable time following submission of all applicable documentation,
any expense reimbursement payments owed to Consultant for expenses incurred
prior to the Date of Termination; and (D) no later than March 15th of the year
in which the Date of Termination occurs, any earned but unpaid Annual Bonus
payments relating to the prior calendar year; and

 
(ii)  
The Company shall pay Consultant, within thirty (30) business days after the
Date of Termination, a lump-sum payment equal to 150% of Consultant’s Annual
Base Compensation in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Compensation to which Consultant did
not expressly consent in writing), including all stock awards which would have
been earned during the eighteen (18) months immediately following the Date of
Termination.

 
(b)  
Termination by the Company for Cause and by Consultant without Good Reason.  If
Consultant is terminated by the Company for Cause or by Consultant without Good
Reason, the Company’s only obligation under this Agreement shall be payment of
any Accrued Obligations.

 
(c)  
Termination due to Death or Disability.  Subject to Sections 8(e), if Consultant
is terminated due to death or Disability, the Company shall pay Consultant (or
to Consultant’s estate or personal representative in the case of death) any
Accrued Obligations.

 
(d)  
Definition of Change in Control.  For purposes of this Agreement, the term
“Change in Control” shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

 
(i)  
the acquisition, directly or indirectly, by any “person” (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of “beneficial
ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company possessing more than 50% of the total combined voting power of
all outstanding securities of the Company;

 
(ii)  
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;

 
(iii)  
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding those securities
immediately prior to such merger;

 
(iv)  
during any period of two (2) consecutive years during the Term or any extensions
thereof, individuals, who, at the beginning of such period, constitute the
Board, cease for any reason to constitute at least a majority thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by directors representing at least
two-thirds of the directors then in office who were directors at the beginning
of the period;

 
 
- 4 -

--------------------------------------------------------------------------------


 
(v)  
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (x)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least 50% of the Company’s outstanding voting
securities or (y) 50% or more of whose outstanding voting securities is
immediately following such sale, transfer or other disposition owned, directly
or indirectly, by the Company.  For purposes of the foregoing clause, the sale
of stock of a subsidiary of the Company (or the assets of such subsidiary) shall
be treated as a sale of assets of the Company; or

 
(vi)  
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.

 
(e)  
Six-Month Delay.  To the extent Consultant is a “specified employee,” as defined
in Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any other
Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon Consultant’s
“separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), after taking into account all available
exemptions, that would otherwise be payable during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid on the first business day
after such six-month period (the “Delayed Payment Date”); provided, however,
that if Consultant dies following the Date of Termination but prior to the
Delayed Payment Date, such amounts shall be paid to the personal representative
of Consultant’s estate within thirty (30) days following the Consultant’s death.

 
9. Parachute Payment Limit.  If any payments or benefits paid or provided or to
be paid or provided to Consultant or for his benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, his service
with the Company or its subsidiaries or the termination thereof (a “Payment”
and, collectively, the “Payments”) would be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Code, then, the Payments shall be
reduced to one dollar less than what would constitute a “parachute payment”
under Section 280G of the Code (the “Scaled Back Amount”).
 
10. Adjustment for Changes in Capitalization. In the event of any  increase or
decrease in the capital of the Company resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the shares or
like change to the capital of the Company, the number of shares of common stock
issuable to the Consultant pursuant to Subsection 5(a) of this Agreement shall
be proportionately adjusted.
 
11. Non-Delegation of Consultant’s Rights.  The obligations, rights and benefits
of Consultant hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
 
12. Confidential Information.  Consultant acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates.  Consultant agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be.  Consultant will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will
Consultant advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12.  Accordingly, Consultant agrees that during the Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
 
- 5 -

--------------------------------------------------------------------------------


 
13. Return of the Company Documents.  Upon termination of the Term, Consultant
shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
 
14. Purchase of Consultant's Company Stock.  Provided that notice is given to
Company by Consultant within ten (10) days following the Date of Termination,
any shares of Company stock held by, or due to Consultant by the Company on the
Date of Termination shall be sold by Consultant and purchased by the
Company.  The closing for the sale and purchase shall take place thirty (30)
days following the Date of Termination (the “Purchase Date”).  The purchase
price shall be paid in cash and the purchase price per share shall be determined
by the Board in good faith based upon the average closing price per share on the
ten business days preceding the Purchase Date.
 
15. Actions.  The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by Consultant to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury.  Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Consultant of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Consultant to
perform as agreed herein.  Consultant hereby acknowledges that obligations under
Sections and Subsections 12 and 13 shall survive the Term of the Agreement and
be binding by their terms at all times subsequent to the termination of
Consultant for the periods specified therein.  Nothing herein shall in any way
limit or exclude any other right granted by law or equity to the Company.
 
16. Release.  Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 8, Consultant shall have executed a complete release of the
Company and its affiliates and related parties in such form as is reasonably
required by Company, and any waiting periods contained in such release shall
have expired; provided that the release shall not apply to Consultant's rights
under the Company's benefit plans and programs, which rights shall be determined
in accordance with the terms of such plans and programs.  With respect to any
release required to receive payments owed pursuant to Section 9, the Company
must provide Consultant with the form of release no later than seven (7) days
after the Date of Termination and the release must be signed by Consultant and
returned to Company, unchanged, effective and irrevocable, no later than sixty
(60) days after the Date of Termination.
 
17. No Mitigation.  The Company agrees that, if Consultant is terminated during
the Term, Consultant is not required to seek other service or employment or to
attempt in any way to reduce any amounts payable to Consultant by the Company
hereunder.
 
18. Entire Agreement and Amendment.  This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter.  This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
 
19. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
- 6 -

--------------------------------------------------------------------------------


 
20. Successors.  This Agreement may not be assigned by Consultant.  In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement.  Consultant agrees and consents to any such assumption by a
successor or parent of the Company, as well as any assignment of this Agreement
by the Company for that purpose.  As used in this Agreement, “Company” shall
mean the Company as herein before defined as well as any such successor or
parent that expressly assumes this Agreement or otherwise becomes bound by all
of its terms and provisions by operation of law.
 
21. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
22. Severability.  If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement.  If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form.  The
covenants of Consultant in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Consultant against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
 
23. Notices.  Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
 
To Company:
 
Delta Oil & Gas, Inc.
Suite 604-700 West Pender Street
Vancouver, British Columbia, Canada, V6C 1G8
Phone:  604.602.1500
Fax:      604.602.1625
 
To Consultant:
 
Warwick Management Services
At the most recent address on file at the Company.
 
24. Waiver of Breach.  The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
 
- 7 -

--------------------------------------------------------------------------------


 
 
25. Tax Withholding.  The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or other laws.
 
26. Code Section 409A.  To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom, and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”) and shall in all respects be administered in accordance with Code
Section 409A.  Any provision that would cause the Agreement or any payment
hereof to fail to satisfy Code Section 409A shall have no force or effect until
amended to comply with Code Section 409A in the least restrictive manner
necessary and without any diminution in the value of the payments to Consultant,
which amendment may be retroactive to the extent permitted by Code Section 409A.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of immediately following the Effective Time.
 
DELTA OIL & GAS, INC.
 
By:  /s/  Christopher Paton-Gay                                      
               Christopher Paton-Gay
Its:         Director and Chief Executive Officer
 
Warwick Management Services
 
By:  /s/  Kulwant Sandher                                                
               Kulwant Sandher
Its:         President
 


 

 
- 8 -

--------------------------------------------------------------------------------

 
